Citation Nr: 1231857	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

By the decision below, a previously denied claim of service connection for a back condition is reopened.  The underlying claim of service connection and the issue of entitlement to TDIU are the subject of a remand that follows the decision.


FINDINGS OF FACT

1.  By a June 1998 rating decision, the RO denied a claim of service connection for a back condition.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's June 1998 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back condition and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The June 1998 RO decision, which denied the Veteran's claim of service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a back condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the previously denied claim of service connection for a back condition.  This award represents a grant of the benefit sought on appeal, at least to the extent of reopening the claim.  Thus, any deficiency in VA's compliance in this context is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran initially filed an application for benefits that included a claim of service connection for a back condition in February 1998.  In a June 1998 rating decision, the RO denied the claim.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal the decision; it is therefore final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).

The Board notes that additional statements and evidence were received prior to the expiration of the appeal period for the June 1998 decision.  These submissions raise the possible application of section 3.156(b).  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence primarily consists of statements and medical evidence pertaining to an unrelated psychiatric disorder claim.  However, the evidence did contain some VA mental health records that listed low back pain as one of the Veteran's medical problems.  Nevertheless, a complaint and history of low back pain was redundant of evidence previously of record as an April 1998 VA spine examination already contained this type of evidence and was considered by the RO in the adjudication of the back condition claim.  Therefore, as this evidence was not new and material, section 3.156(b) does not apply and the back condition claim that was denied in the June 1998 rating decision is not pending.

The Veteran filed a claim to reopen the previously denied claim in October 2007.  In the December 2007 rating decision, the RO appeared to reopen the claim and deny it on the merits.  In any case, a February 2010 supplemental statement of the case makes it clear that the RO has reopened the claim.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the June 1998 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the June 1998 decision included:  service treatment records; treatment records and examination reports from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from September 1997 to April 1998; private medical records, dated from July 1993 to May 1996; and applications for benefits and statements from the Veteran.

In the June 1998 decision that denied the claim of service connection for a back decision, the RO considered the evidence and conceded that the Veteran was treated for back pain in service.  However, the RO determined that the service treatment records and medical records since service did not show that he had a permanent residual chronic back disability subject to service connection.

The evidence of record at the time of the June 1998 decision included a service treatment record showing treatment for low back pain in May 1977.  A VA examination was conducted in April 1998.  The Veteran reported that he fell approximately 33 to 35 feet during service while repelling.  He complained of low back pain at the examination.  The examiner noted the symptom of low back pain, but determined that the Veteran had a negative musculoskeletal lumbar spine examination.

New evidence added to the record since the June 1998 decision includes:  treatment records and examination reports from the San Juan VAMC, dated from April 1997 to July 2011; private medical records, dated from January 1984 to June 2010; records from the Social Security Administration, statements from the Veteran's wife and friends; and application of benefits, statements, and hearing testimony from the Veteran.

A review of the new evidence reveals that the Veteran has sought treatment for continued low back pain.  An August 2008 VA examination report shows a diagnosis of lumbar strain.  A January 2009 evaluation letter from a Dr. Valle included a diagnosis of compression fracture of D12 and L1 vertebrae.  Thus, the new evidence tends to show that the Veteran does have a chronic back disability rather than merely symptoms of low back pain.  Notably, in the January 2009 letter, Dr. Valle concluded that there is a causal relation between the accident that the Veteran suffered in August 1977 [sic] and the physical examination findings. Dr. Valle believed that the Veteran's condition was service connected.  Additionally, a June 2010 evaluation by a Dr. Feliberti notes that the Veteran suffered a fall during service while repelling, although the distance was listed as a 73 foot fall.  Dr. Feliberti diagnosed the Veteran vertebral fractures of T12 and L1, and noted that trauma from falls from heights of seven stories can cause fractured vertebrae.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the new medical evidence suggests that the Veteran has a chronic back disability that may be related to a back injury that occurred during military service.  When the claim was previously denied by the RO, the determination was that the evidence did not show that the Veteran had a chronic back disability that was service connected.  Thus, the evidence relates to an unestablished fact necessary to substantiate the back condition claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4).  Accordingly, the claim of entitlement to service connection for a back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for a back condition is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds it necessary to remand the claim of service connection for a back condition to the agency of original jurisdiction for additional development and consideration.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran was afforded a VA examination in connection with the claim in August 2008, but the examiner only provided an opinion as to the possible relationship between the back condition and the Veteran's service-connected headaches.

Given that there is evidence of a current back disability, evidence that the Veteran injured his back during military service, and at least an indication of a link between the two, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current back condition, a medical opinion should be provided as to whether the Veteran has a back condition that had its clinical onset during, or is otherwise related to, his active military service.  Moreover, a medical opinion should be provided as to whether the Veteran has a back condition that was caused by, or aggravated by, his service-connected headaches.  See 38 C.F.R. § 3.310 (2011).  Although the August 2008 examiner concluded that the Veteran's lumbar strain was not related to his headaches, an opinion was not provided as to secondary aggravation.

It appears that the Veteran receives regular treatment at the San Jose VAMC.  Updated treatment records should be obtained in light of the remand.

In regards to the issue of entitlement to TDIU, the RO most recently denied the claim in a September 2007 rating decision.  In July 2008, before the one-year appeal period expired, the Veteran submitted a notice of disagreement with the decision.  He confirmed that he wished to appeal the September 2007 denial of TDIU in a telephone conversation with VA personnel later that month.

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the September 2007 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to TDIU.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects that there may be an additional issue to which the Veteran has perfected an appeal.  Specific information is not included in the paper claims file currently before the Board or in Virtual VA.  A temporary claims folder may therefore have been created by the RO.  On remand, any temporary claims folder should be associated with the claims file.  Additionally, as the claims file has historically had a number of Spanish language documents, any records that have not been translated should be translated to English.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran.

2.  Obtain the Veteran's more recent treatment records (since July 2011) from the San Juan VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination of his spine to determine the nature and etiology of any current back condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the claims file, the examiner should provide the diagnoses of all current back conditions found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  Consideration should be given to the documented in-service treatment for low back pain in May 1977.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back condition was either (a) caused by, or (b) aggravated by the Veteran's service-connected headaches.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Ensure that any non-English untranslated records are translated to English.

5.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to TDIU.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the reopened claim of service connection for a back condition and any other issue to which the Veteran has perfected an appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


